Case 2:18-cv-14371-RLR Document 30 Entered on FLSD Docket 07/30/2019 Page 1 of 3


                                          DaleP leanH oak
                                          1325 IE Jenkinsl/ptf
                                  Raym ore,M issouri 64083-9010                 FILED BY                     D.C.

  July24,2019                                                                        JUL 32 2219
                                                                                         ANGELAE.NOBLE
  2.4 Liter 0 11Conszzm ption Lidgadon                                              s ctEaxu,
                                                                                     .
                                                                                            s.D*;ct
                                                                                         D.oF FLA.-F'
                                                                                                    LPIERV
  c/o AnalydcsConsultingII,
                          C
  P.O .Box 2003
  Chanhassen,M N 55317-2003

  Vehicle:2012 G M C Terrain;Vehicle N llm ber:2G 1G 1- UEK 6C6154905

  W e wish to be excluded fzom the Settlem entin Berman vGeneralM olors, l.ï,C,Case N o.2:18-cv-
  14371. Considerthis docllm entasa Requestfor Exclusion, also known asolzrO pt-o ut,

         BRM 00411B 1C6D Claim N um ber 1707474.

                          D ale C H oak

                          1325W JENKINSBLVD
                          RAYM O RE M O 64083-9010

                          Phone:816-331-6405; cellphone:816-521-9314

                          Email:dale.hoak@ gmaicom
  Case: EllenBerman,etaj v.GeneralM otorsJ ï.C.




         Case N o.2:18-cv-14371



  OhèctorkJ@ fz/zda'
                   l                                   .
     * Copies to Class Counsel                                       D efendant's Counsel:
                  . D anielK .Bryson                                ThomasA.Casey,Jr
                       * J.HunterBryson                             JonesW alkerI-LP
                   * W hitscld Bryson & M ason LLP                   201 St.CharlesAve
                   * 900 W .M organ St.                              N ew O rleans,1,A 70170-5100
                   * Raleigh,N C 27603




                       Phone:816-331-6405         email:dale.hoak@gmai
                                                                     l.org
      TRANSFER
           CaseMoToR VEHICLE REGISTRATI
                2:18-cv-14371-RLR     ON REc 30 Entered on FLSD Docket 07/30/2019 Page 2 of 3
                                    Document
                                            ElpT
                                                                                                                                                                   2.
                                                                                                                                                                    2
            syy-
            .x.e
               .,
                y
                :;ar-
                    j-
                  JJ;,
                     1,
                      1j
                       ,
                       .
                       ,.,.,
                       .
                       .   y.y
                             .
                             q,
          k
          ,$/
            .
            1            =g jj
                          .
                             ,
                             i
                             s
       (
       -
       p
       '
        o
        g.
         ;'-.
            -r
            ,
             ,.!.
                ,q
                 ,
                 y4
                  s
                  )                    .

       ,
       '
       < .v.
       .-
           -.w. ozyL1
                 .
                     .    is       u
          :N
           ,
           v.x.y
               ..--u
                   ..z.a;9>,   .



                                                                                                                                                             Page 1of1
  H A A             A                               o                             OW NER INFORMATION
  1325 W JENKINS BLVD                                                      L I                                               H N ! 1        31 0
  RAYMORE, MO 64083                                                                                                      COUNTK CASS
    A                                                                            VEHICLE INFORMATION
                                                   l I
  GMC        2012                           -
                                                2GKA                                                            (.     u
  TITLE NUMBER                                      LuEK6c61
                                                 puacm      s4x 5
                                                        sE DATE            pA
                                                                            -SSENGER               um t.j             oAsoujxE                       j,
                                                        2/20/2012
      U                   t                                                  REGISTRATION INFORMATION
                                                N
  PLATESV NDARDPASSENGERNON VANPOOL                           -
                                                                                                                             QZ H8J               07* 14
  INV N         PE                                                         ISK ED INVENTORY INFORMATION
  SET TAB                                                                    l N       Y M
         S -2014                                                             W 3250211
           I.. -                                                                  FEE INFORMATION
  REGISTRATION FEE /PASSENGER - 0001
 AGENT FEE/AGENT FEE-0708                                                                                                                                      $42.50
 TRANSFER FEE/LICENSE TRANSFER - 0071                                                                                                                          $10.50
                                                                                                                                                                $2.00
 YoumustpresenlBMPKSUr- CaM(acœyKm ptabhlœt- x w taNe- ofr- œ fegm se                                                          TOTALPAID:                      $55.*
 imysonmentor-m.                                                                                  .   M yfaKesœ -    i
                                                                                                                     n- r-    1avkée dlbej
                                                                                                                                         - e mayteihwe    byf- œ
                                                                               SIGNATURE STATEMENT
 Iberebye mdlheslal- entlslbe naœ - K - testofrn
 vehicl
      etl
        utIown,l
               iœnseoro- te(m t      s(x'1+ ways. ykre
                              hestreet                                     .IaKocertfyte IY e w:ma:* .dt1% #e re 8 regKealkm. *----'-âreegme e e -       tee fte
 SIGNATURE: X
 NOTE:Theesse Depa-                        ofRevenuemayetwd
                                                           ronke a - - .œturre fork-       te u - 'Mfurds.01
                                                                                                           * 4e:'''' '* * * .



 P EV1 US NU                                                                  FOR OFFICE UsE ONLY
            MBER                                                    p o yjox o         vE jyjcA j
                                                                                                o
 MBIH8J                                                                .
                                                                                            FinancialResponsibili
                                                                                                                ty; Veri
                                                                                                                       fied
                                                                      07/2012               PersonalPropedyTax: verified 2011




                Your Oplnion M aderslPlease tellus ifourserW ce m et
BELTON                                                                                                   yourexpectations at-             .dor.m o-gov.
om                                                                          Misx uriDee rtmentofRevenue
  -z-
op- tera ,o,aJx-a,,a,zc,2,coa. ..                                           a        eo
W
Sh
 oi
  r
  p
  k
  -st
    ao
     t
     i
     o
     :n
      2:
       23
        0                                                                           (
                                                                                    573)b
                                                                             -,-- ,-civ
                                                                                        s2
                                                                                         r6
                                                                                          z-
                                                                                 'a- atdor.
                                                                                           36
                                                                                            r6
                                                                                             s9
                                                                                              scsmx
                                                                                          m o.gov/mvdl
                                                                                                                       jjjjjjljjj Ijjjl jjljjl
                                                                                                                           2012220176007DF31900025
Case 2:18-cv-14371-RLR Document 30 Entered on FLSD Docket 07/30/2019 Page 3 of 3


                                                                                                   = - o
                                                                                                   O
                                                                                                    L)1
                                                                                                3 ta @'
                                                                                               %
                                                                                                o :.1
                                                                                                a   u
                                                                                                      '
                                                                                                    * @
                                                                                               F.
                                                                                                <*Q
                                                                                               O Fx
                                                                                               œ *F o
                                                                                               a
                                                                                                    o
                                                                                               O e>
                                                                                               D
                                                                                               Gd F
                                                                                                  <.
                                                                                               *
                                                                                               o
                                                                                               o




                           (11
                           .>
                           t11
                           (n
                       '
                           O
                            l

                              )y $$          F
                               *: -

                               )O                .

                               l >


                           = u y .=-
                               >yy y
                               .




                        v# X.o
                           '

                           -                                                 .        P,   '
                                                                                           1.3)
                                                                                           kk:         '




                           /m
                            *.W w .si.
                                     '
                                                                                                       ç
                                                                                           j<
                                                                                           h               <
                                                                                                           J
                           :                         ''''   '''''''''''''''''''''''        #
                                                                                           (.4%
                            -:-i
                               !
                               E'E
                                 --:
                                   '
                                   ''
                                    -'                                                                 <
                           -'-'
                             ' '-
                               -                                                               œ
                           2       .
                                                       j
                                                       !
                                                       4
                                                       !
                                                       r
                                                       2
                                                       ---
                                                       : '--
                                                           ,
                                                           .                               8*.
                                                                                           k)
                                                                                           *8
                                                                                                           '''
                                                                                                           jj:
                                                                                                           k


                                                      ' yx
                                                         A                                 4#
                                                                                            d
                                                                                           *e
                                                                                            %
                                                                                           *2
                                                                                                       <
                                                                                                            I


                            +            -
                                                        P                                  C+


                           e
                           c
                           &
                           +
                           %
                           - ..
